 In the Matter of SHAWNEE MILLING COMPANYandUNITED GRAINPROCESSORS,LOCAL 21987,AFFILIATED WITH AMERICAN FEDERATION OFGRAIN PROCESSORS (AFL)Case No. R-5523. -Decided July 8,1943Abernathy & Abernathy, by Mr. G. C. Abernathy,of Shawnee,Okla., for the Company.Mr. H. A. Schneider,of Dallas, Tex., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Grain Processors, Local 21987,affiliated with American Federation of Grain Processors (AFL),herein called the Union, alleging that a question affectingcommercehad arisen concerning the representation of employees of ShawneeMilling Company, Shawnee, Oklahoma, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Elmer Davis, Trial Examiner. Saidhearing was held at Shawnee, Oklahoma, on June 8, 1943.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and areherebyaffirmed.All parties were afforded opportunity to filebriefs with the Board.At the hearing the Company moved that the Union's petition bedismissed on the ground that the petition was filed inlessthan a yearfrom the date of a Board election conducted among the Company'semployees which the Union lost, and on the additional ground thatno question concerning representation has arisen since the Union didnot request recognition from the Company. In view of our findingsin Section III,infra,the Company's motion todismiss isdenied.Upon the entire record in the case, the Boardmakesthe following :51 N. L.R. B., No. 32.540612-44-vol.51-11147 148DECIISQONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYShawnee Milling Company, an Oklahoma corporation,maintainsits principal office and place of business in Shawnee, Oklahoma, whereit is engaged in the manufacture, sale, and distribution of flour, cornmeal,dairy feed, poultry feed, and related products.The principalraw material used by the Company is wheat.During the year 1942,the Company purchased approximately 2,000,000 bushels of wheat, ofwhich approximately 15 percent was purchased outside the State ofOklahoma.During the same period, the Company sold and distrib-uted approximately 50 percent of its products to points outside theState of Oklahoma.H. THE ORGANIZATIONINVOLVEDUnited Grain Processors, Local 21987, is a labor organization affili-ated with the American Federation of Grain Processors, which in turnis affiliated with the American Federation of Labor. It admits tomembership employees of the Company.IIITHE QUESTION CONCERNING REPRESENTATIONThe Company contends that no question concerning representationhas arisen because no request for recognition was made by the Union.The record indicates the contrary, however.H. A. Schneider, vicepresident of the American Federation of Grain Processors Council,testified that on May 20, 1943, he talked by long distance telephonewith Leslie A. Ford, the vice president of the Company, stating ineffect that the Union represented a majority of the Company's em-ployees and requesting that it be recognized as the sole bargainingrepresentative of such employees, and that Ford replied in substancethat the Union would first have to be certified by the Board.The Company contends further that a previous Board election con-ducted among the Company's employees is a bar to a present determi-nation of representatives.This election was held on October 29,1942, resulting in a majority vote against the Union.Since no col-lective bargaining representative was designated as a result of theelection and because a statement of a Field Examiner of the Board,introduced in evidence at the hearing, as supplemented by a state-ment of the Trial Examiner made at the hearing, indicates that theUnion, subsequent,to the election, obtained designations from a sub-stantial number' of employees in the unit hereinafter found to beappropriate,' we find that the previous election is no bar.2'The. Field Examinerstated that the Union submitted to him 78 authorizationcards, allbearing 'apparently genuine original signatures,and that all but 6 of the cards were dated SHAWNEE MILLING COMPANY149We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union requests a unit of all employees of the Company, ex-,eluding supervisors, second millers, foremen, chemists, office em-ployees, salesmen, and truck drivers.As in the previous case, thesole dispute between the parties over the appropriate unit concernsspecified employees sought to be excluded from the unit by the.Unionas supervisory employees.The parties agreed that the board mightuse the record in the previous case in determining the duties of thedisputed employees.In our previous decision, we found the following to be supervisoryemployees and excluded them as such from the appropriate unit.,R. G. Alfrey and Ewing Longworth, leadmen in the elevator depart-ment; C. A. Scott, leadman in the alfalfa department; John Turner,leadman in the poultry feed mill; C. A. McKeeman, and Garland,King and A. L. Rosier, head and second millers, respectively; H. N.Welch, head packer ; J. T. Helton, leadman of the hand truckers;'L. E. Garrett, leadman in the warehouse; H. E. Smith, night loadingforeman; and Clyde Giles, millwright.The record in the instant`case indicates that there have been no material changes in the func-tions associated with the positions set forth above since our previous;decision, although there have been some changes in the personnel oc-cupying the positions.In view of this fact, we shall exclude the,occupants of the above positions, which we found to be supervisoryin nature in our prior decision, from the appropriate unit.Since our prior decision, the number of employees of the Companyhas expanded.Several departments of the mill now have two andeven three permanent shifts rather than one.Each shift is headedby a Madman. The Company and the Union both agree that "the'leadmen of the new second and third shifts should be included inthe appropriate unit. In nearly tvery instance, such l'eadmen arehourly paid, whereas the leadmen of the first shifts whom we haveexcluded above, are paid semi-monthly at a higher rate of pay.However,, the positions held are identical excepting that the secondand third shifts usually comprise fewer employees.Thernleadmensubsequent to the previous electionThe Trial Examiner stated that 55 of the cards borenames of persons whose names appeared on the Company's pay roll for May 20,1943, whichlisted 138 employees in the unit which the Union contended to be appropriateaMatter of Gluck Bros , Inc.,49 N. L R B 1428;Matter of Lehigh Portland CementCompany,38 N I,R' B. 308,'310;Matter of Chrysler Corporation,37 N L R B 877, 879 150DECDSIIONS OF NATIONAL LABOR RELATIONS BOARDtransmit orders and arrange work assignments.On the basis of allthe facts, we see no reason why leadmen of the second and third shiftsin the several departments of the mill should not be excluded withthe leadmen of the first shifts.As one possible basis for differenttreatment the Union argues that when the company is not operatinga third shift or a second and a third shift, the leadmen of such shiftsbecome ordinary employees on the shifts still operating.This fact,however, does not change our conclusion, since it is the position andnot the men occupying it which we are excluding from the appropri-ate unit.We find, therefore, that the leadmen of the second andthird shifts, as well as the leadmen of the first shifts, are supervisoryemployees, and we shall exclude them from the appropriate unit assuch.J. T. Helton, leadman of the hand truckers, whom we excluded inour previous decision, now has an assistant on his shift, Martin Rush-ing, who checks cars, directs loading, and gives orders just as doesHelton.The Company and the Union both agree that Rushingshould be included in the unit.We shall, however, in view of thesimilarity of his duties to Helton's exclude Rushing from the appro-priate unit as a supervisory employee.We find that all employees of the Company, excluding office em-ployees, salesmen, chemists, truck drivers, and second millers, fore-men and any other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction' ofElection, subject to the limitations4and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDmEcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Shawnee MillingCompany, Shawnee, Oklahoma, an election by secret ballot shall be0 SHAWNEE MILLING COMPANY151conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including those employees who did not work duringsuch pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Grain Processors, Local 21987, affiliated with American Fed-eration of Grain Processors (AFL), for the purposes of collectivebargaining.